DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 9/24/2021. Claims 1, 2, 4-9 and 11-35 are pending in the application. Claims 15-35 are withdrawn from consideration being drawn to a non-elected invention. Claim 1 was amended and claim 3 was canceled.
Claim Rejections - 35 USC § 112
 Claims 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising CLA, CPFA and DDGS containing UFA at  unspecified level as a source of unsaturated fatty acids, wherein the composition is fed to late finishing pigs, does not reasonably provide enablement for  the broad “comprising unsaturated fatty acids at a concentration above a threshold concentration having a negative impact on growth aspects , carcass gain and repartitioning nutrients to muscles” as applied to the entire range of non-human animals listed in the disclosure, or for the entire range of values of “concentration above a threshold concentration having a negative impact on growth” .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise, undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all non-human animals within the scope of claim 1 would respond to the nutritional intervention with the claimed effects, and whether claim 1 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 and dependent claims, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since the claims read on non-human animals while the specification discloses the claimed limitations for one species of animal at a specific stage of growth fed a specific sample of DDGS, wherein DDGS .	
(b) There is no direction or guidance presented for feeding other animal species or animals within the same species at a different stage of growth and development, with DDGS is disclosed to contain up to 10% corn oil which is a source of unsaturated fatty acids.
(c) There is an absence of working examples showing threshold level of UFA content over the entire claimed range.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use a composition as claimed to produce the claimed effects.
Response to Amendment

	Further comments regarding the affidavit are as follows:
A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). 
In the instant case, the values for CLA alone are based on information from literature. It is not known whether the amounts in the literature are data obtained under identical conditions as in the current application, namely, with a feed composition having DDGS of the same composition.   Regarding applicant’s comment that the observed synergy does not occur with higher amounts of CLA, it is pointed out that CLA itself contributes to the iodine value, being an unsaturated fatty acid.
Response to Arguments

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793